DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This Office Action is in response to the amendments filed December 31st, 2020.
The amendments filed have been accepted and are hereby entered.
Claims 1-2, 4-9, 11-16, and 18-19 have been amended.
Claims 3, 10, 17, and 20 have been previously canceled or withdrawn.
No claims have been added.
Claims 1-2, 4-9, 11-16, and 18-19 are pending and have been examined.
This action is Non-final.


ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
Applicant’s implied argument in Remarks with respect to support for amended claim limitations is considered but is not found to be persuasive. Examiner notes this is directed to new claim limitations, and is addressed in Office Action (below).

Applicant’s arguments with respect to the 35 U.S.C. § 112(b) rejection of claims 7, 14, and 19 have been considered but not deemed to be persuasive.

Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims 1-2, 4-9, 11-16, and 18-19 have been considered but are not deemed persuasive.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 1, 2, 4-9, 11-16, 18, and 19 have been fully considered. However they are moot in view of new grounds of rejection. 

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.









RESPONSE TO ARGUMENTS
With respect to the 35 U.S.C. § 112(b) rejection of claims 7, 14, and 19, Applicant implicitly asserts that the amended claim limitations obviates the § 112(b) rejection. Examiner respectfully disagrees. The amendment and response fail to address the fact that the claims disclose classification of precursory data (including the analytics) based on traits. It is still unclear as to how this would occur to the precursory analytics, as the specification only discloses performing this with respect to metrics in ¶56 of the applicant specification. Examiner notes Applicant seeming to imply that the analytics and metrics are equivalent, but Examiner respectfully disagrees in view of the entire Applicant specification disclosing the analytics as a precursor to metrics (¶9-14, 39-41, 47, 51, 52, 55, 64, 75, 78-79, 81-82, 83,   original claims, and  abstract). Examiner still maintains one of ordinary skill in the art, given applicant specification, would not understand or be clear as to how characteristics of “usability/reliability/durability” could be assigned with respect to commentary of analytics that are the precursory elements to derive metrics, of which were disclosed to actually be assigned the characteristics. This lack of clarity is exacerbated by the fact that the specification fails to provide even a single concrete written example of what constitutes an “analytic”. Examiner notes Applicant attempting to further limit the term “analytic” by distancing the term from an interpretation of being “raw data”, but Examiner fails to find any limiting definition of what constitutes an analytic within Applicant Specification (i.e., one of ordinary skill in the art would believe that analytics could include raw data as a precursor to a metric, among other possible interpretations, and Applicant is arguing constraints not 

With respect to the 35 U.S.C. § 101 rejection of claims of claims 1-20, applicant asserts on pages 6-9 of remarks that amended limitations of independent claims 1, 8, and 15 are patent eligible per not falling within an enumerated grouping and aren’t abstract (pages 7-8), and successfully integrating an abstract idea into a practical application (pages 8-9), thus overcoming the 35 U.S.C. §101 rejection guided by Patent Examining Guide (PEG) 2019 analysis. Examiner respectfully disagrees with the above arguments. (Analysis continues below). 

With respect to the applicant assertion (pages 7-8) that the amended claims are not directed to an abstract idea, Examiner still maintains that the amended claims are directed to certain methods of organizing human activity (i.e., an abstract idea under Judicial Exception) as originally asserted in the Final Office Action (Page 8, ¶18 of last Final Office Action), and fall under fundamental economic principles or practices including mitigating risk (Page 8, ¶18 of last Final Office Action). Aggregating risk data 

With respect to Applicant’s assertion that the claims integrate the judicial exception into a practical application, Examiner respectfully disagrees. As an initial matter, when determining if the claims integrate the judicial exception into a practical application, the additional elements of the claims in addition to the abstract idea are analyzed. In the instant application, the additional elements of the claim include: a generic computer system, a generic blockchain server, a generic analytical model, and a generic computing system. Accordingly, the additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., determining financial risk via consortium of companies sharing data) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  

Continuing with the Step 2A Prong II Analysis above, Examiner notes Applicant arguments including the claims now stating that the models are kept secret, and the analytical data is shared (pages 6-7 of Remarks). This is not a technical enhancement or Arguendo, tokenizing, omitting, or masking sensitive data is a known business method practice to meet personally identifying information (PII) standards, and does not require any additional elements outside the abstract idea to implement, as omitting information is merely basic data manipulation, when claimed at a high level of generality as the case here. Lastly, Applicant notes use of blockchain “creates a secure and immutable record of the data stored and used…”. This is always true of a generic distributed blockchain ledger, which Arguendo, Examiner notes analysis of how the additional elements of the claim provide the improvement must be performed when the improvement(s) in question is claimed in a conclusory manner, such as the case here (See Page 12 of 2019 PEG, under “An Improvement in the Functioning of a Computer or an Improvement to other Technology or Technical Field”). Examiner respectfully fails to see, given the lack of support in the specification or arguments, that the claims recite an improvement beyond what the additional/abstract elements provide alone for computers/businesses, respectively, and are not integrating the judicial exception into a practical application. (i.e., there is no synthesis/combination of additional and/or abstract elements that amount to integrating the judicial exception into a practical 

Furthermore, Applicants contend that the claims do not seek to preempt or monopolize a fundamental economic practice (page 8 of remarks).  “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.   

Lastly, with respect to the §101 rejection, Applicant asserts the claims amount to significantly more under step 2B of 2019 PEG analysis (page 14). Examiner respectfully disagrees in view of argument being merely conclusory without any underlying reasoning/basis or rationale. The claims merely amount to the application or instructions to apply the abstract idea (i.e., determining a level of fraud risk) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract  Accordingly, Examiner maintains the 35 U.S.C. § 101 rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-16, and 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With respect to independent claims 1, 8, and 15, the specification does not provide support for 112(a) possession of “[first and second] analytics comprising data features that have been mined of user transactional behavior and processed via a first analytical model 


Furthermore, with respect to independent claims 1, 8, and 15, the specification does not provide support for 112(a) possession of: “detect[ing] a collaborative pattern of fraudulent activity across the combination of the first and second sets of data analytics generated….”, if the claim limitations encompass detection of collaborative fraud. Examiner anticipates Applicant arguing this in view of ¶52 of Applicant Specification, but notes the spread of a similar technique used in defrauding banks is not the same as determining that the fraud occurring to both banks is collaborative (i.e., the actors performing fraud are working together or is the same actor), as that would require identifying the actors, which specification does not support. If the claimed “detects a collaborative pattern of fraudulent activity across the mutatis mutandis. 

Claims 2, 4-7, 9, 11-14, 16, and 18-19 are rejected by virtue of dependency upon the aforementioned claims 1, 8, and 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

With respect to claims 1, 8, and 15 they recite “a submission of a … set of data analytics….comprising data features that have been mined of user transactional behavior and processed via a first analytical model…”. It is unclear, in view of the specification and arguments, as to what is occurring. Specifically, it is unclear as to how from user transactional behavior”. This is also further exacerbated by Applicant arguments implying that the analytics are measurements or units, not raw data, despite claim language stating that the data features (of analytics, or analytics) are “mined of user transactional behavior” (i.e., claims seem to recite that the data features / analytics are being mined to determine user transactional behaviors, of which seems to imply it is 

Furthermore, with respect to claims 1, 8, and 15 they recite “detects a collaborative pattern of fraudulent activity across the combination of the first and second sets of data analytics generated….”. It is unclear as to whether the claims are stating the pattern of fraud is collaboratively detected, or if the fraud is performed collaboratively. Examiner respectfully contends, as shown above in 112(a), that the specification does not have support for the latter interpretation, and that the former does have support. 

Claims 2, 4-7, 9, 11-14, 16, and 18-19 are rejected by virtue of dependency upon the aforementioned unclear/rejected claims 1, 8, and 15. 

Claims 7, 14, and 19 disclose classifying sets of data based on traits such as usability, reliability, etc using commentary/ ratings. It is unclear as to how this would occur to the precursory analytics, as the specification only discloses performing this with respect to metrics in ¶56 of applicant specification. Examiner contends one of ordinary skill in the art, given applicant specification, would not understand or be clear as to how characteristics of “usability/reliability/durability” could be assigned with respect to commentary of analytics that are precursory elements to derive metrics. Examiner 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-9, 11-16, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-21 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

Claims 1, 2, 4-9, 11-16, 18, and 19 recite as a whole a method of organizing human activity because the claims recite a method of receiving a submission of a first/second set of data analytics from a first external data source, the first/second set of data analytics comprising data features that have been mined of user transactional behavior and processed via a first 

This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply a  generic computing system (See MPEP 2106.05(f)) generic memory, and generic processor, and  generally links the use of the judicial exception to blockchain for storing data and an application (i.e., a particular technological environment) (See MPEP 2106.5(h)). Additionally, the sending of an alert to a computing system is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).  Simply implementing the abstract idea on the aforementioned generic hardware, generally linked blockchain comprising blocks and application, and insignificant extra solution activity of transmitting is not a practical application of the abstract idea. Accordingly, even in 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply a generic computing system and generic model, and generally links the field of blockchain technology and applications to the judicial exception (MPEP 2106.5(f)). For the step of transmitting an alert to a computing system that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that the transmission of an alert to an computing system is anything other than generic transmission of data, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, as it is here. Furthermore, prior art notes that this step is well-known to one of ordinary skill in the art (i.e., is prevalent or in common use). See United States Application Publication No.  US-20150178374-A1 to Rahat disclosing that sending fraud alerts to devices is conventional and well known (¶18). See also, US-20120167162- A1 to Raleigh (¶199) disclosing transmission of fraud events (i.e., alerts) are understood by a person having ordinary skill in the art. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons the claims are not patent eligible.

The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea as they do not recite any further additional elements outside of the abstract idea and so, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
non-obviousness.

Claims 1, 2, 4, 8-9, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No.  US-20160050192-A1 to Banerjee (“Banerjee”), in further view of United States Patent Application Publication No. US-20190036678-A1 to Ahmed (hereinafter, “Ahmed”), in further view of United States Patent Application Publication No. US-20050091524-A1 to Abe, (hereinafter, “Abe”).

With respect to claim 1, Banerjee discloses A method, comprising:

receiving, via a […] server (Aggregator system 300; i.e., a server (¶27 in view of Fig. 3)), a submission of a first set of data analytics (criteria) from a first external data source, (¶¶78-79 in view of Fig. 8 and ¶35 of Banerjee discloses a Multi-dimensional framework 800 within aggregator system 300 (¶78) that may “define one rule of each rule type from the rules of the individual interested parties”(¶79, emphasis added))

receiving, via the […] server, a submission of a second set of data analytics (criteria) from a second external data source, (¶¶78-79 in view of Fig. 8 and ¶35 of Banerjee discloses a Multi-dimensional framework 800 within aggregator system 300 (¶78) that may “define one rule of each rule type from the rules of the individual interested parties”(¶79, emphasis added));(Note there are a plurality of interested parties, i.e., external data sources, of which may include financial institutions (¶2), that send a rule of set of rules to create combined rules)

the first set of data analytics (criteria, ¶79 in view of Fig. 8, 814, 802, 804, 806) comprising data features (rules) that have been mined of user transactional behavior (In view of lack of clarity of claim language, Examiner interprets that the phrase “data features….that have been mined of user transactional behavior” includes recitation that the data features correspond to transactional behavior, generally)

¶35 of Banerjee discloses the rules which correspond to user (account holder / client device user) behaviors which may include user transactional behaviors:

“an event identifying that an account associated with the client device has a payment status of past-due…a predetermined number of transactions made on the client device in a predetermined time period, a predetermined number of transactions made on the client device with a given merchant system in a predetermined time period…a predetermined amount of total refunds granted to the client device in a predetermined time period, a predetermined amount of total refunds granted to the client device from a given merchant in a predetermined time period, a request by an account holder associated with the client device….or any combination thereof.”(i.e., Examiner understands a given rule may correspond to a composite of these rules (called by Examiner, “sub-rules” for sake of clarity to denote logical arrangement disclosed by Banerjee)).

the second set of data analytics (criteria) comprising data features (rules) that have been mined of additional user transactional behavior (See above mapping, particularly Fig. 8)

and [data features] processed via a first analytical model (criteria) […] held by the first external data source; (Examiner interprets the analytical model may include 

(¶¶33, 35, 74 of Banerjee discloses determination of events defined by criteria (i.e., a model of behavioral events consisting of rules, where the rules may be further defined by a set of conditions);(See ¶79 in view of Fig. 8 and ¶19 of Banerjee disclosing Criteria held by individual interested parties (i.e., financial institutions, ¶2))

and [the analytics or data features] processed via a second analytical model […] by the second external data source; (See above mapping in view of Fig. 8 disclosing multiple interested parties)

combining the first set of data analytics and the second set of data analytics […] (¶79 of Banerjee in view of Fig. 8: “Multi-dimensional framework 800 may define one rule of each rule type from the rules of the individual interested parties and combinations of interested parties.”);(I.e., the rules which may comprise data features (sub-rules) may be combined amongst the individual parties (data sources) by aggregator system (server) to define new behavioral criteria modeled by the rules processed by system).

xecuting, via the […] server, a collaborative application which detects a collaborative pattern of fraudulent activity across the combination of the first and second sets of data analytics generated by the first and second external data sources based on the first and second […] analytical models; (Examiner takes the stance that a combination of rules, as disclosed by Banerjee, silently discloses a pattern therein, as a set of rules being met constitutes pattern of transactional behavior);(¶79 in view of ¶¶33, 35, 74 of Banerjee discloses that the combination of rules (i.e., elements of criteria modeling behavior) held by each individual party may be combined for purposes of revoking credentials on client device that performs mobile payment services (¶22);(Examiner takes the stance it is understood to one of ordinary skill in the art that revocation occurs to prevent a potentially fraudulent transaction event identified by pattern conditions being met, i.e., a pattern of potentially fraudulent activity is detected and collaboratively determined via the shared data  features (rules) which constitute a model of fraudulent behavior)).

Banerjee fails to disclose the server as a blockchain server, and that the analysis results in an alert.

However, Ahmed discloses a blockchain server similarly used in a consortium arrangement for multiple parties: ¶¶386, 98, and 422 in view of ¶¶413, 14, 58, of Ahmed discloses ledgers (such as blockchain, understood to constitute blocks per nature of blockchain, see also ¶422 of Ahmed) may store sensitive data such as financial records on a public (i.e., 

and transmitting an alert regarding the detected fraudulent activity to a computing system.; (¶368 of Ahmed)

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to  have the method of Banerjee store the combined analytics on a shared blockchain ledger such as disclosed by Ahmed (¶¶413, 98, 77 ), in order to advantageously utilize the desirable characteristics of blockchain technology noted by Ahmed, including resistance to tampering and revision, guaranteeing transparency over how applications work in an irrefutable record, resultantly promoting honest behaviors (¶422 of Ahmed);(Examiner notes this combination renders obvious combining the data in a chain of blocks on a shared blockchain ledger per nature of blockchain). Furthermore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the revocation of payment access be alerted to user and any other relevant computing systems (the interested parties).

While Examiner notes it is arguably obvious in view of Banerjee that the models are secret per not being shared completely (just corresponding data feature elements of local analytic that may be combined into newly shared criteria sets (e.g., 808, 810, and 812 of Fig. 8 of Banerjee)), Examiner concedes Banerjee in view of Ahmed fails to explicitly teach the original models/criteria of the interested parties are secret. 

However, Abe discloses: secret models for transaction analysis (Fig. 3 in view of at least ¶¶10, 40 of Abe discloses SDPU processors including transaction analysis (¶40) which is a secret / secure computing environment (¶10), and which may be with respect to client parties (e.g., the interested parties of Banerjee in view of Ahmed)).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the interested parties with their own models of user behavior be held secret, as disclosed by Abe, resulting in the interested parties to hold their data secretly on SDPU processors, in order to advantageously secure their own individual criteria.

With respect to claim 2, Banerjee in view of Ahmed and Abe discloses: The method of claim 1, wherein the combining comprises storing the first and second sets of data analytics in a blockchain structure on the shared blockchain ledger. (¶¶422, 98, 77 of Ahmed discloses a multi-party blockchain (ledger, ¶386 of Ahmed) which can store sensitive data, of which may be used for multi-party computation for fraud (¶¶388,393),i.e., blockchain ledger combines first and second sets of data analytics))

With respect to claim 4, Banerjee in view of Ahmed and Abe discloses: (Currently amended) The method of claim 1, wherein the user transactional behavior comprises bank deposit activity.  (¶¶63-65 of Abe discloses the fraud may include user behavior such as bank deposit activity);(See also ¶370 of Ahmed.);(¶20 of Banerjee discloses any form of transaction is applicable to system/method)

With respect to claim 8, Banerjee discloses: A system comprising (Figs. 3, and 11): a memory (Fig 11 in view of ¶27); a processor ((Fig. 11, ¶93)); an application stored in the memory that when executed on the processor (): 

With respect to the remaining claim limitations of claim 8, they are rejected under the same rationale as claim 1 (above), mutatis mutandis. 

With respect to claim 9, it is rejected under the same rationale as claim 2 (above), mutatis mutandis. 

 With respect to claim 11, it is rejected under the same rationale as claim 4 (above), mutatis mutandis. 

With respect to claim 15, Banerjee discloses: A non-transitory computer readable medium (Fig. 3 in view of ¶27 of Banerjee) comprising instructions (¶28 of Banerjee), that when read by a processor (Fig. 11, ¶93 of Banerjee), cause the processor to perform: 

With respect to the remaining claim limitations of claim 15, they are rejected under the same rationale as claim 1 (above), mutatis mutandis. 

With respect to claim 16, it is rejected under the same rationale as claim 2 (above), mutatis mutandis. 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Ahmed and Abe, in further view of United States Patent Publication No. US-6119103 to Basch (“Basch”).

With respect to claim 5, Banerjee in view of Ahmed and Abe disclose: wherein the executing of the collaborative application detects fraud associated with bank deposit activity […].  (¶¶63-65 of Abe discloses the detected fraud activities may include user behavior such as bank deposit activity);(See also ¶370 of Ahmed.);(¶20 

Banerjee in view of Ahmed and Abe fail to explicitly disclose: detects fraud across first and second financial institutions associated with the first and second external data sources.

However, Basch, of a similar field of endeavor, discloses: detects fraud … across first and second financial institutions associated with the first and second external data sources. (Col 1, lines 13 – 21, Col 2, lines 32 – 54, Col 3, lines 33 – 48, and Col 4, lines 1 – 13 of Basch discloses detecting fraud across different account issuing institutions (e.g., banks), via aggregating the data between themselves for given customers, as having one set of data might not indicate a pattern of fraud (Fig. 2, 208))

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the system of Banerjee in view of Ahmed and Abe detect the fraud across first and second financial institutions (i.e., the external data sources), in order to advantageously find patterns of fraudulency that might not be typically found between billing cycles. (Col 2, lines 1 – 65 of Basch).

With respect to claim 12, it is rejected under the same rationale as claim 5 (above), mutatis mutandis. 

Claims 6-7, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Ahmed and Abe, in further view of United States Application Publication No. US-20150170243-A1 to He (hereinafter, “He”).

With respect to claim 6, Banerjee in view of Ahmed and Abe fails to disclose: further comprising soliciting commentary and ratings from the first and second external data sources regarding the first and second sets of data analytics. 

 However, He discloses further comprising soliciting commentary and ratings from the first and second external data sources regarding the first and second sets of data analytics. 
Examiner interprets a computer soliciting for commentary as merely comprising the ability for providing commentary. Fig. 3 in view of ¶37 of He discloses obtaining a plurality of customer comments on a product over a network (i.e., comprising a computer). Furthermore ¶37 of He discloses ratings pertaining to the particular product are provided within the commentary. See also ¶64 of He disclosing positive and negative ratings with respect to a customer requirement.)

Accordingly, it would have been rendered obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Banerjee in view of Ahmed and Abe to further comprise the system soliciting commentary with ratings in order to better assess and review the perceptions of the resultant detected patterns/criteria from 

With respect to claim 7, Banerjee in view of Ahmed, Abe, and He in discloses: The method of claim 6, further comprising classifying the first and second sets of data analytics based on at least one of usability, reliability, and durability, using the solicited commentary and ratings from the first and second external data sources.  (With respect to the following limitations: "on bases of at least usability, reliability, and durability", examiner understands them to be non-functional descriptive material. A user could provide a comment for metrics on a plurality of different bases, including usability, reliability, and durability.);(¶¶48,62, and 64 of He discloses classification by a machine based on comments in order to determine desired characteristics the given product may have or lacks, of which classifications may be usability, reliability, and durability);(Examiner notes the multi-party computation of Abe in view of Ahmed constitutes a service identifying patterns of fraudulency);(See also ¶32 of Abe disclosing classification of transaction data sets/ sets of data)

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to classify the first and second sets of data based on desirable qualities such as usability, reliability, and durability using solicited commentary and ratings from the first and second financial institutions (e.g., the interested 

With respect to claim 13, it is rejected under the same rationale as claim 6 (above), mutatis mutandis.

With respect to claim 14, it is rejected under the same rationale as claim 7 (above), mutatis mutandis.

With respect to claim 19, it is rejected under the same rationale as claim 7 (above), mutatis mutandis.

Conclusion
There is prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (Note, Examiner includes further mention of Basch to elucidate relevancy of subsequent references not relied upon).

Basch, associated with Visa, discloses score able transaction data sources (Fig. 6, 602, 604, 606), which are aggregated into an archive of scoreable transaction data for 

United States Application Publication No.  US-20120310838-A1 to Harris, associated with Visa, disclosing that variables associated with profile of user may include spending frequency variables (i.e., not raw data that is user transactional behavior);(See Fig. 6, 313 and 315). See also ¶327 disclosing the information as “behavior”, and ¶¶335, 357, 363-364 further explaining figure 6 aspects, including the variables (i.e., analytics and/or data features and/or metrics).

United States Patent Publication No.  US-8600873-B2 to Fisher, associated with Visa, disclosing that filtering models may be collaborative in nature (i.e., determined amongst different interested parties, understood to correspond to the clients of ¶¶5-9 of Fisher);(¶¶5-9 of Fisher generally discloses creating new proposed rules to identify fraudulent transactions, where characteristics or variables (understood to be 

Non-Patent Literature, “Fraud and Performance Monitoring of Credit Card Tokenization Using Business Intelligence” to Gundapaneni (“Gundapaneni”), disclosing filters as filters of transactional behavior (Page 52, Fig. 16, also called KPIs and Flags (Page 56, #4)), which is suggested by Gundapaneni to be used collaboratively with many other competitor organizations (Page 58 Recommendations);(Examiner understands KPIs and analytics as synonymous in view of abstract, ¶2 on page 2 of Gundapaneni). Gundapaneni also discloses ETL procedures in at least page 15, of which Examiner understands is an aggregation of data from different sources, combined in a new manner and storage area different from the original data sources, generally. See also table 2 note on page 39 of Gundapaneni disclosing collected data used to discover new fraud related combinations. Page 22 discloses dimensional analysis performed to generate derived metrics (understood to be from combinations of data features, i.e., the behavioral analysis).

Non-Patent Literature, Students and Taxes: a Privacy-Preserving Study Using Secure Computation to Bogdanov (“Bogdanov”), disclosing a privacy preserving ETL process for subsequently finding new statistical patterns in data. (§4.2, “Data Import and Pre-processing”, Fig. 2, in view of §4.7, Final analysis and result presentation, and §6.6, “Study results”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313) 446-6624.

The examiner can normally be reached on Monday - Friday 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        May 6, 2021